Citation Nr: 1721961	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In December 2013, the Board remanded the claim for further development, including a VA TDIU examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand for the claim of entitlement to a TDIU is required.  As noted, the Board remanded the claim in December 2013 for further development, including a VA TDIU examination.

Thereafter, the Veteran was afforded a January 2015 VA examination.  The Veteran reported that the functional impact of his hearing loss disability was that he has to wear hearing aids.  The examiner indicated that hearing loss to the degree of the Veteran's may make hearing and understanding difficult in noisy environments with multiple speakers and also hearing from a distance.  She noted wearing his hearing aids should provide an additional communication benefit.  She stated the Veteran should be able to obtain and/or retain gainful employment and has been employed since service, including in a distillery, a light company and also self-employed as an excavating contractor.  She noted his hearing loss and tinnitus should not render him unemployable.

The Veteran was then afforded a May 2016 VA examination in which he reported that he has difficulty participating in conversations due to his hearing loss.  A separate VA examination report received May 2016 noted diagnoses of chronic otitis externa and chronic suppurative otitis media.  The examiner indicated symptoms related to the external ear canal, including dryness and scalyness, serous discharge, itching and active suppuration.  He stated the Veteran's ear or peripheral vestibular conditions impact his ability to work.  He indicated the Veteran has significant hearing impairment which is compounded by his chronic otitis externa that is not allowing him to wear his hearing aids.  He indicated that this provides a significant limitation in functional status as he can then only understand conversations by lip reading.

The Board notes the ratings of the Veteran's service-connected disabilities do not meet the schedular criteria of 38 C.F.R. § 4.16 (a) to warrant a grant of TDIU on a schedular basis.  The service-connected disabilities in effect include bilateral hearing loss, rated at 10 percent prior to June 14, 2010, and at 40 percent from that date; tinnitus, rated at 10 percent from June 14, 2010; chronic ear infection otitis media, rated at 10 percent from July 14, 2010; and chronic otitis externa, rated at 10 percent from July 14, 2010.  The combined overall rating is 50 percent from June 14, 2010 to July 13, 2010 and 60 percent from that date.

As these ratings do not meet the schedular rating criteria of 38 C.F.R. § 4.16 (a), TDIU is not warranted on a scheduler basis.  However, a TDIU may still be granted on an extraschedular basis in cases if the Veteran is nonetheless unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b).

The record reflects the Veteran is precluded from following or securing substantially gainful employment as a result of his service-connected disabilities, especially as he is prevented from wearing hearing aids due to his service-connected ear or peripheral vestibular conditions.  His hearing is then severely impaired without the use of his hearing aids, as he only understands conversations by lip reading.

The Board is prohibited from granting an award of a TDIU under 38 C.F.R. § 4.16 (b) in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  Therefore, the AOJ must first refer the claim to VA's Director of the Compensation Service to determine whether the Veteran is entitled to an extraschedular TDIU under 38 C.F.R § 4.16 (b) in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to 38 C.F.R. § 4.16 (b), refer the claim for a TDIU to VA's Director of Compensation Service for extraschedular consideration.

2. Thereafter, if a TDIU on an extraschedular basis is not awarded by VA's Director of Compensation Service, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




